    Case: 1:15-cv-11459 Document #: 119 Filed: 11/16/18 Page 1 of 4 PageID #:1035



                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

RYAN PORTER & HAARIN KWON,                               )
individually and on behalf                               )
of all others similarly situated,                        )
                                                         )
           Plaintiff,                                    )      Case No. 15-cv-11459
                                                         )
           v.                                            )      Judge Manish S. Shah
                                                         )      Magistrate Judge Young B. Kim
NBTY, INC., UNITED STATES NUTRITION,                     )
INC., HEALTHWATCHERS (DE), INC., and                     )
MET-RX NUTRITION, INC.,                                  )
                                                         )
           Defendants.                                   )

 JOINT MOTION FOR ADDITIONAL TIME TO COMPLETE EXPERT DISCOVERY

           Plaintiffs Ryan Porter and Haarin Kwon (“Plaintiffs”), by their undersigned attorneys,

jointly by permission of counsel for Defendants NBTY, Inc., United States Nutrition, Inc.,

Healthwatchers (D), Inc. and Met-Rx Nutrition, Inc. (collectively “Defendants”), pursuant to

Rule 6(b) of the Federal Rules of Civil Procedure, hereby move for additional time, as set forth

below, to complete expert discovery. In support, the parties state as follows:

           1.      On April 4, 2018, the Court entered a scheduling order (Dkt. 109) in this case that

required Defendants’ expert rebuttal disclosures to be disclosed by November 9, 2018.

           2.      On October 4, 2018, the Court entered a scheduling order (Dkt. 118) in this case

that required:

                        •   Plaintiff’s expert reply reports to be disclosed by December 14, 2018; and

                        •   All expert discovery to be completed by January 11, 2019.

           3.      On November 9, 2018, Defendants served expert reports of Guoyao Wu, Ph.D,

Dominique M. Hanssens, Ph.D, Daniel M. Garrett, Ph.D, and Alan D. Castel, Ph.D. Plaintiffs

contend that Dr. Castel’s Expert Report is an affirmative expert disclosure, rather than a rebuttal

147079.1
    Case: 1:15-cv-11459 Document #: 119 Filed: 11/16/18 Page 2 of 4 PageID #:1036



disclosure. Defendants disagree.

           4.   In order to resolve their dispute without motion practice, as well as to

accommodate the holiday and academic schedules of Defendants’ experts for deposition, the

parties hereby request the following amended schedule:

                   •    Plaintiff’s expert reply reports as to Dr. Wu, Dr. Hanssens, and Dr. Garrett

                        to be disclosed by December 21, 2018;

                   •    Plaintiff’s expert reply report as to Dr. Castel to be disclosed by January

                        18, 2019.

                    •   All expert discovery as to Plaintiff’s current experts (William Campbell,

                        Ph.D, J. Michael Dennis, Ph.D, and Mr. Colin B. Weir), Dr. Wu, Dr.

                        Hanssens, and Dr. Garrett to be completed by January 18, 2019;

                    •   All expert discovery as to Dr. Castel and any expert designated by

                        Plaintiff to address Dr. Castel’s opinions to be completed by March 1,

                        2019.

           5.   This motion is not brought for purposes of delay. Notably, the parties’ joint

scheduling proposal will not impact any of the preexisting deadlines for class certification and

Daubert motions (Dkt. 118).

           6.   Counsel for Defendants has reviewed this motion and has asked that it be filed on

both parties’ behalf.




                                                  2
147079.1
    Case: 1:15-cv-11459 Document #: 119 Filed: 11/16/18 Page 3 of 4 PageID #:1037



           WHEREFORE, the parties jointly move for an order:

           a.    Setting the schedule described in Paragraph 4 above; and

           b.    Providing such other and further relief as the Court may deem proper.


Dated: November 16, 2018                              Respectfully submitted,

                                                        /s/ Philip L. Fraietta

                                                      Philip L. Fraietta*
                                                      pfraietta@bursor.com
                                                      Frederick J. Klorczyk III*
                                                      fklorczyk@bursor.com
                                                      BURSOR & FISHER, P.A.
                                                      888 Seventh Avenue
                                                      New York, New York 10019
                                                      Phone: 212.989.9113
                                                      Fax: 212.989.9163

                                                      Nick Suciu III
                                                      nicksuciu@bmslawyers.com
                                                      BARBAT, MANSOUR & SUCIU PLLC
                                                      1644 Bracken Rd.
                                                      Bloomfield Hills, Michigan 48302
                                                      Phone: 313.303.3472

                                                      Joseph J. Siprut
                                                      jsiprut@siprut.com
                                                      Richard L. Miller II
                                                      rmiller@siprut.com
                                                      Richard S. Wilson
                                                      rwilson@siprut.com
                                                      SIPRUT PC
                                                      17 N. State Street
                                                      Suite 1600
                                                      Chicago, Illinois 60602
                                                      Phone: 312.236.0000
                                                      Fax: 312.878.1342

                                                      *Admitted Pro Hac Vice

                                                      Attorneys for Plaintiffs
                                                      and the Proposed Putative Classes


                                                 3
147079.1
    Case: 1:15-cv-11459 Document #: 119 Filed: 11/16/18 Page 4 of 4 PageID #:1038



                                    CERTIFICATE OF SERVICE

           I, Philip L. Fraietta, hereby certify that on November 16, 2018 I caused to be

electronically filed the foregoing JOINT MOTION FOR ADDITIONAL TIME TO

COMPLETE EXPERT DISCOVERY, which will be served electronically on all registered

parties of record.



                                                   /s/ Philip L. Fraietta




147079.1
